Filed 5/16/22 P. v. Ignacio CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                            B311152

         Plaintiff and Respondent,                     (Los Angeles County
                                                       Super. Ct. No. KA040038)
         v.

ERIC IGNACIO,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Juan C. Dominguez, Judge. Reversed and
remanded with directions.
      Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Mado, and Stephanie A.
Miyoshi, Deputy Attorneys General for Plaintiff and Respondent.

                               _________________________
       Eric Ignacio appeals from an order denying his petition to
vacate his second degree murder conviction and for resentencing
under Penal Code section 1170.95.1 Ignacio argues substantial
evidence does not support the trial court’s conclusion he is guilty
of second degree murder as a direct aider and abettor under
amended sections 188 and 189 and, as a consequence, we should
reverse the order denying his petition and direct the trial court to
grant the petition and to resentence him as required by section
1170.95, subdivision (d)(1). In the alternative, he contends the
case should be remanded for a new evidentiary hearing because
the trial court erred when it relied on the factual summary and
conclusions from this court’s February 2000 opinion in his direct
appeal to conclude he was ineligible for resentencing.
       Although the evidence presented at the evidentiary hearing
was sufficient to support the court’s order, reversal is required
because the recent legislative amendments to section 1170.95 no
longer permit a trial court to rely on an appellate opinion’s
factual summaries and conclusions to determine a petitioner’s
eligibility for resentencing. Here the trial court relied almost
exclusively on this court’s prior opinion to deny Ignacio’s section
1170.95 petition, and it is reasonably probable that a result more
favorable to Ignacio would have been reached in the absence of
that error. Accordingly, we reverse the order denying Ignacio’s
petition and remand for a new evidentiary hearing.




1    All statutory references are to the Penal Code unless
otherwise indicated.




                                 2
       FACTUAL AND PROCEDURAL BACKGROUND2
A.     The Murder of Anthony Boissiere
       In 1997 Ignacio and his codefendants Paul Ortiz, Gabriel
Centeno and Victor Blas were Azusa 13 criminal street gang
members. In early July 1997 another member of the Azusa 13
gang, Nick Jaramillo, was involved in a fight with Anthony
Boissiere.3 A short time later, while Boissiere was walking with
a friend, Moses Alcala, Jaramillo and Ignacio approached them in
a car; Jaramillo got out of the car and chased Boissiere but did
not catch him.
       Two weeks later, Boissiere, Alcala, and Alcala’s girlfriend,
Angie Ramirez, attended a party at a private residence. Ignacio
and his co-defendants Ortiz, Centeno and Blas also went to the
party, arriving in Blas’s Buick Regal.
       During the party Boissiere and Blas got into a fistfight in
the front yard. At some point Ignacio, Centeno and Ortiz joined
Blas, kicking and punching Boissiere. Ignacio and one of his co-
defendants, either Ortiz or Centeno, briefly went to the Buick
Regal and returned to the fight. Moments later gunshots were
fired. Boissiere was shot three times and fell to the ground.
Ignacio, Centeno, Ortiz and Blas immediately fled in Blas’s car.
Boissiere died from multiple gunshot wounds. His body also had
numerous cuts, scrapes and bruises from the fight.



2     The facts described here are from the evidence presented at
the section 1170.95 evidentiary hearing and this court’s
unpublished opinion in Ignacio’s direct appeal of his convictions
(No. B125562.).
3   There is no evidence in the record that Boissiere was a
member of a gang.




                                 3
        During the police investigation Acala and Ramirez
identified Ignacio, Oritz, Centeno and Blas as Boissiere’s
attackers. Acala also identified Ignacio as one of the two people
who briefly left the fight, went to the Buick Regal, and returned
before Boissiere was shot. No one identified who possessed the
gun or who fired the shots that killed Boissiere.
        In May 1998 Ignacio, Centeno, Ortiz and Blas were charged
with murder (§ 187). The charges included the allegation that a
principal was armed with a firearm (§ 12022, subd. (a)(1)) and
that the murder was committed for the benefit of, at the direction
of, or in association with a criminal street gang (§ 186.22, subd.
(b)(1)). Ortiz was also charged with dissuading a witness (§
136.1, subd. (c)(1)).4
        All the defendants were tried together. On the murder
charge the prosecution proceeded on the theory that a principal
armed with a gun committed the murder. The prosecution
argued each of the defendants was liable for Boissiere’s murder
under the alternative theories that each defendant either directly
aided and abetted the principal in committing the murder or that
each defendant aided and abetted in committing the assault and
the murder was the natural and probable consequence of that
assault. The jury was instructed on each theory.
        The jury convicted Ignacio5 and each co-defendant of second
degree murder (Pen. Code, § 187, subd. (a) (1)) with gang and
firearm enhancement findings under sections 186.22, subdivision

4      It was alleged Ortiz attempted to dissuade Alcala from
testifying at trial.
5      The jury’s verdict does not disclose which of the two
theories of aiding and abetting the jury relied upon in reaching
its verdict.




                                4
(b) and 12022, subdivision (a)(1).6 The trial court sentenced
Ignacio to an aggregate term of 15 years to life for the murder
conviction plus a one-year firearm enhancement but did not
impose an additional sentence for the gang allegation.

B.    The Direct Appeal (B125562)
      Ignacio and his co-defendants appealed. They each raised
various challenges to their convictions including a claim that
there was insufficient evidence to support their convictions for
murder under either of the prosecution’s aider and abettor
theories because there was no evidence that a specific defendant
shot or intended to shoot Boissiere and there was no showing
that any of the defendants had an intent to kill.
      Ignacio individually argued there was insufficient evidence
that he did anything to aid and abet the commission of the
murder, shared the shooter’s intent or was aware that one of his
co-defendants had a gun and intended to shoot Boissiere.7 He
asserted he was merely a bystander to the shooting and the
prosecution’s evidence (that he and another defendant went to
the car during the fight and one of them retrieved a gun) was
insubstantial, conflicting and incredible. He further argued
insufficient evidence existed to conclude the murder was a
natural and probable consequence of the fight.
      In February 2000 a different panel of this court resolved
Ignacio and his co-defendants’ appeals in a single opinion. This
court affirmed the murder convictions concluding sufficient

6     Ortiz also was convicted of dissuading a witness.
7     On August 9, 2021, this court granted Ignacio’s motion to
augment the record in this appeal with the reporter’s and clerk’s
transcripts of the direct appeal B125562.




                                5
evidence supported the convictions under the natural and
probable consequence doctrine.8 This court found Ignacio and his
co-defendants participated in the beating of Boissiere stating it
was “reasonably foreseeable this attack might kill him, even
without the use of a gun[;]” “[a]ppellants did not have to know
that one of their group had a gun or intended to shoot in order to
be liable for aiding and abetting the killing[;]” and “it was
reasonably foreseeable that this gang-motivated scuffle might
escalate into a shooting.” Because this court held sufficient
evidence supported the murder conviction under the natural and
probable consequences theory of aiding and abetting, this court
did not address whether sufficient evidence also supported the
verdicts against Ignacio or his co-defendants under the direct
aider and abettor theory of murder.

C.     Ignacio’s Section 1170.95 Petition
       On February 6, 2019, Ignacio filed a petition for
resentencing under Penal Code section 1170.95, alleging he was
prosecuted for and convicted of second degree murder under the
natural and probable consequences doctrine and could not now be
convicted of murder following Senate Bill No. 1437 (2017-2018
Reg. Sess.) (SB 1437). Ignacio filed a brief in support of the
petition in which he argued he was not the actual killer, he did
not have the specific intent to kill, and he was not a major
participant who acted with reckless indifference to human life.
Instead, he was “simply involved in a fistfight with no intent to


8     On direct appeal this court reversed Ortiz’s conviction for
felony witness intimidation because the trial court failed to
instruct the jury on the lesser included offense of misdemeanor
dissuading a witness.




                                 6
kill,” and was therefore eligible for resentencing under section
1170.95.
        The prosecution responded to the petition noting the trial
court had instructed on direct aiding and abetting and the
natural and probable consequences theory. The prosecution
argued even though there was no evidence presented as to the
identity of the shooter, Ignacio’s guilt as a direct aider and
abettor was shown by evidence that he went to the Buick Regal to
“retrieve what could be nothing other than the murder weapon”
that was used almost immediately after that to shoot Boissiere.
The prosecution argued Ignacio was a major participant who
acted with reckless indifference to human life because he and his
co-defendants, who were all members of the Azusa 13 gang, went
to a party and “ganged up” on Boissiere when co-defendant Blas
appeared to be losing a fistfight with Boissiere. Ignacio and
either Ortiz or Centeno then returned to Blas’s car to retrieve a
gun that was used to shoot Boissiere. The exhibits attached to
the prosecution’s reply included this court’s unpublished opinion
in the direct appeal and the reporter’s transcript of the jury
instructions from the trial.
        The trial court9 requested additional briefing on whether it
could make a finding contradicting the factual summary and
findings in this court’s prior opinion. The prosecutor filed a brief
arguing that because no new evidence had been presented the
trial court should be limited to Ignacio’s record of conviction,
including the court of appeal’s opinion in the direct appeal. The
prosecutor maintained that because the currently assigned

9     The case was transferred to a different judge because the
judge who tried the case two decades earlier was no longer
available to rule on the petition.




                                 7
superior court judge was not present for the trial testimony of the
witnesses, the court was not in a position to reweigh the
credibility of the trial witnesses and could not make findings
contradicting the appellate opinion. Ignacio also filed a
supplemental brief and argued section 1170.95 did not require
the trial court to follow this court’s previous factual findings.
       The trial court concluded that because the jury was
instructed on both the natural and probable consequences theory
of murder and the direct aider and abettor theory, and because
the record did not disclose which theory the jury relied upon in
reaching its verdict, the court could not summarily deny the
petition. The trial court found Ignacio had shown a prima facie
case for relief, appointed counsel, and issued an order to show
cause.

D.     Evidentiary Hearing on the Section 1170.95 Petition
       On February 10, 2021, the trial court conducted the
evidentiary hearing on the petition. In support of its opposition,
the prosecutor presented this court’s opinion in the direct appeal
and also sought to offer witness testimony from a retired Los
Angeles County Sheriff’s Department Detective, Tommy Harris,
who worked on the Boissiere murder investigation. The
prosecutor made an offer of proof that Detective Harris would
testify regarding the statement Acala gave to Harris’s partner,
Detective Jerry Kaona, hours after the shooting. In his
statement to Kaona, Acala identified Ignacio as one of the two




                                 8
people who left the fight to go to the Buick Regal before shots
were fired.10
       Ignacio’s counsel objected to Harris’s testimony arguing it
was inadmissible hearsay. The prosecutor argued the statement
was admissible under Evidence Code Section 1238 as a prior
identification. After reviewing this court’s opinion’s statement of
facts, the court agreed with the prosecution, concluding that the
Evidence Code section 1238 hearsay exception applied.

      1.    Detective Harris’s Testimony
      Detective Harris testified Alcala identified Ignacio as one of
the people who went to the Buick Regal during the fight.
According to Harris, Alcala stated “two people ran to the . . .
Regal and then obtained something and returned back and
helped his other homeboys in the fight against [Boissiere] . . . and
then [Alcala] heard three or four gunshots.” Alcala told police he
could identify Ignacio because he had seen Ignacio “numerous
times.” Detective Harris further testified Alcala stated that two
weeks before the murder Alcala and Boissiere had been chased by
Ignacio and another gang member.

      2.    Paul Ortiz’s Testimony
      At the section 1170.95 hearing Ignacio presented testimony
from his co-defendant, Paul Ortiz, who admitted he was the


10    The prosecutor also sought to offer Detective Harris’s
testimony concerning the statement Ramirez gave to the police
that she observed two people go to the Buick Regal before the
shooting. The court denied the prosecutor’s request to allow
Harris to relay Ramirez’s statement because the prosecutor did
not demonstrate Ramirez had identified the people who went to
the car.




                                 9
shooter.11 Ortiz told the court he obtained the gun from another
Azusa 13 gang member before going to the party. According to
Ortiz, he, Ignacio and the other co-defendants drove to the party
in Blas’s Buick Regal. Ortiz claimed he did not leave the gun in
the car but instead put it in his pocket, went into the party and
headed to the backyard.
      Ortiz estimated 300 people attended the party. While he
was in the backyard, he heard someone yell something
disrespectful and he punched that person. Ortiz said several
other small fights also broke out in the backyard. One skirmish
involved an individual Ortiz described as “loud talking.” Ortiz
took out his weapon to respond. When Centeno told Ortiz the
individual was a “gang member’s cousin,” Ortiz put the gun
away.
      Ortiz testified that at some point he heard someone say,
“Just call the cops,” so he decided he should leave the party. He
went to Blas’s car and assumed his co-defendants would soon join
him. No one immediately returned to the Buick. Ortiz sat in the
car with the door open so that if the police arrived he could flee
quickly. Eventually Ignacio returned to the car, and the two of
them headed back to the party to find the others. As they were
walking across the front yard, they saw Blas involved in a fight
with Boissiere. Ortiz said he ran up to the fight, but Ignacio
stayed standing somewhere behind and did not get involved.
Ortiz grabbed Boissiere by the arm and shot him. Ortiz
explained the shooting was an unplanned and impulsive reaction
to seeing a fellow gang member involved in a fight.



11    Ortiz did not testify during the 1998 trial.




                                 10
       Ortiz testified he did not see anyone other than Blas
fighting with Boissiere. Ortiz denied Ignacio gave him the gun,
and claimed he never told Ignacio he had a gun the night of the
party.
       Ortiz admitted he tried to “fix” the situation, so that
neither he nor his co-defendants would be convicted of the
murder, by attempting to intimidate Alcala so he would not
testify in the case. He also conceded that, during the trial, his
attorney called two witnesses who provided him with an alibi for
the crimes. Ortiz admitted he threatened the alibi witnesses to
get them to testify on his behalf. Ortiz testified that he lied to
the detectives when he claimed he was not present during the
shooting because he was engaged in “criminal thinking,” which
meant he “manipulated,” “intimidated,” and “did whatever [he]
could to avoid responsibility.”12
       Ortiz stated that during his July 2019 parole board hearing
he admitted he shot Boissiere. He testified he was under the
influence of methamphetamine and alcohol and had not slept for
weeks prior to murdering Boissiere. He finally admitted he shot
Boissiere because he was “trying to take responsibility” for what

12    Ortiz testified he engaged in criminal activity while in
prison. In 2015 he was caught with contraband, including a cell
phone. He also remained active in gangs; he obtained
approximately nine gang tattoos while incarcerated, including
the word “Azusa” that he had tattooed under his nose to help a
fellow gang member in another case. He thought he could
“muddy up” that case because a witness identified the shooter as
having a tattoo on his upper lip. Ortiz stated he left the gang in
2019. He went through the process of being declassified as a
gang member in prison and had “taken responsibility for all of
the bad things that he’s done in his life.”




                                11
he had done and he wanted Boissiere’s family to have closure.
Ortiz acknowledged it had taken him almost 23 years to admit
the crime because he was “in denial” and did not want to take
responsibility. He conceded that to be released on parole he
needed to take responsibility for his actions. Ortiz said lying at
Ignacio’s section 1170.95 hearing would not help him gain parole.

       3.    The Court’s Order Denying the Petition
       At the end of the section 1170.95 hearing the court stated
that during an evidentiary hearing it was required to “act as an
independent factfinder and determine whether the evidence
establishes that [appellant] would be guilty of murder under the
amended sections 188 and 189, and thus be ineligible for
resentencing under 1170.95(d)(3).” The court said it had
reviewed the parties’ briefs and this court’s opinion on direct
appeal stating it “read the facts and the trial proceedings as
summarized in the court of appeal opinion that was filed in this
case;” the trial court then recounted the facts as summarized in
this court’s opinion. The trial court noted the issue was not “who
actually pulled the trigger.” Instead the issue involved was
“what did [appellant] know at the time that the fatal shots were
fired?” The superior court found Ortiz was “truthful in part of his
testimony” but was “absolutely untruthful in other parts of his
testimony.” The court stated certain parts of Ortiz’s testimony
did not make “any sense,” particularly in light of Ortiz’s
“admitted responsibility that he had to his fellow gang members”
and yet he allowed “three other fellow gang members” “to
languish in prison for 23 years” when those gang members were
supposedly unaware that Ortiz was armed with a weapon and
might use it.




                                12
       The trial court emphasized the importance of this court’s
prior opinion to its decision-making process, quoting a portion of
the opinion’s legal analysis: ‘‘“‘In this case, substantial evidence
showed that each appellant participated in beating Boissiere with
fists and feet. It was reasonably foreseeable that this attack
might kill him even without the use of a gun. Appellants did not
have to know that one of the group had a gun or intended to shoot
in order to be liable for aiding and abetting the killing’’” From
this quoted portion of the appellate opinion, the trial court
concluded this court found Ignacio “would be liable even without
the use of a gun for the intention to kill. Apparently, the beating
of the victim was substantially severe.” The “overwhelming
evidence” was Ignacio and his three co-defendants were fighting
with Boissiere. The trial court noted that, although Ortiz
testified he had the gun during the party, the testimony did not
seem “entirely truthful” because “it’s much worse to be found
with a gun on you than stashed away in a car.” The court also
rejected Ortiz’s claim that he carried the gun because it conflicted
with the version of facts in the appellate opinion that Ignacio and
another co-defendant returned to the car. The court concluded,
“there was a reason why they returned to the car, and
immediately upon returning to the fight, the shots were fired.”
The court denied the petition finding “the prosecution has proven
each element of . . . second-degree murder beyond a reasonable
doubt and that the [appellant] is ineligible to have his sentence
recalled and to be resentenced.”
       Two weeks after the evidentiary hearing, on February 25,
2021, the court re-called the case. The trial court explained that,
because the case involved an emerging area of the law, it wanted
to restate its reasons for its ruling so a reviewing court “does not




                                13
have to guess what was on [its] mind.” The court then read a
written statement into the record in which it clarified it believed
Ortiz when he testified he was the actual shooter. However,
“[w]ith respect to his other testimony, the court did not find him
credible.” The trial court stated, even though Ortiz claimed he
was under the influence of methamphetamine and had not slept
for weeks at the time of the murder, it was “a little bit hard to
believe” that “23 years later” Ortiz remembered “with clarity”
that Ignacio “was not present when the shots were fired.” The
court observed Ortiz’s testimony was “inconsistent” with the
“trial testimony”13 that Ignacio and his three co-defendants
assaulted Boissiere, and two people (Ignacio and Ortiz) went to
the car, returned to the fight and “immediately several shots
were heard.” The court stated the primary issue was whether
Ignacio aided and abetted Ortiz, “knowing that he was going to
kill the decedent,” that is, whether Ignacio “act[ed] on his own
malice aforethought, either express or implied.” The court found
“[t]he clear evidence here” was Ignacio participated in beating
Boissiere and “during the course of the assault,” he and Ortiz
went to the car, returned to the fight and Ortiz shot Boissiere.

13     The trial court’s reference to “trial testimony” denotes this
court’s description of the evidence contained in the fact summary
in the appellate opinion, rather than the actual trial testimony
transcribed in the reporter’s transcript. The trial court’s
recitation of facts tracks this court’s statement of facts in the
appellate opinion. Although the prosecutor referred to the
evidence presented at trial during his argument at the section
1170.95 evidentiary hearing, there is no evidence in the record
before us that the prosecutor submitted the trial transcripts
during the evidentiary hearing or that the trial court had access
to or otherwise relied on the trial transcripts.




                                 14
“The reasonable conclusion that can be deduced from the
circumstantial evidence is that [Ignacio] knew that Ortiz
retrieved the gun, that he walked back with him to shoot the
decedent with the intent that he be killed.” The trial court
concluded Ignacio knew Ortiz was going to shoot Boissiere, “that
he intended to aid and abet Mr. Ortiz in the shooting, and that
his words or conduct did, in fact, aid and abet Mr. Ortiz in the
perpetration of the crime.” The trial court reiterated the factual
conclusion in the appellate opinion that due to the “nature of and
the severity of the assault each participant manifested an intent
to kill decedent even before the gun was produced.” The court
then restated it was denying Ignacio’s petition because “[t]he
prosecution has proved beyond a reasonable doubt that
[appellant] would be convicted of first or second-degree murder as
a principal under an aider and abettor theory notwithstanding
the change in the law.”
       The court then allowed Ignacio’s attorney to make an
additional statement on the record. Counsel argued the standard
of proof was beyond a reasonable doubt and noted Ortiz testified
Ignacio did not know Ortiz had a gun or that a shooting would
occur. The court replied it had acted as a trier of fact and found
“beyond a reasonable doubt that the prosecution has proved, not
that he’s even eligible for relief, but that he actually committed
murder, either as an aider and abettor, or what have you under
another theory that is not affected by the law.”
       Ignacio timely appealed the order denying his petition.

                         DISCUSSION
      On appeal Ignacio argues: (1) the trial court applied the
wrong legal standard when it acted as an independent factfinder
instead of assessing whether the jury rested its verdict on a still-




                                 15
valid theory of murder; (2) sufficient evidence did not support the
court’s conclusion he was ineligible for resentencing; (3) the court
erred in admitting the hearsay testimony of Detective Harris; (4)
the court erred in relying on the factual summary from this
court’s opinion in the direct appeal because the recent
amendments14 to section 1170.95 precluded the trial court from
using an appellate opinion factual summary during a section
1170.95 evidentiary hearing; (5) the error in using the appellate
opinion was prejudicial; and (6) cumulative error required
reversal.

A.     General Applicable Legal Principles
       A person may be liable for a crime as a direct perpetrator or
as an aider and abettor. (§ 31.) An aider and abettor may be
liable for crimes intentionally aided and abetted (target offenses)
or for any crimes that were not intended but were reasonably
foreseeable (nontarget offenses). (People v. Laster (1997) 52
Cal.App.4th 1450, 1462-1463.) Liability for intentional, target
offenses is known as “direct” aider and abettor liability; liability
for unintentional, nontarget offenses is known as the “natural



14      In October of 2021, after the parties filed their briefs in this
appeal, the Legislature amended section 1170.95 in a number of
respects including revising subsection (d), which governs the
presentation and consideration of evidence at a section 1170.95
evidentiary hearing. (Sen. Bill No. 775, 2021, ch. 551, §§ 1, subd.
(c), 2, subd. (d)(3); § 1170.95, subd. (d)(3).) Because the
amendments were set to become effective on January 1, 2022,
while this appeal was pending, at the invitation of this court both
parties filed supplemental briefs addressing the effect of the
amendments on this appeal.




                                  16
and probable consequences doctrine.” (People v. Montes (1999) 74
Cal.App.4th 1050, 1055.)
       SB 1437, which took effect on January 1, 2019, limited
accomplice liability under the felony-murder rule and eliminated
the natural and probable consequences doctrine for murder to
ensure that a person’s sentence is commensurate with their
individual criminal culpability. (People v. Gentile (2020) 10
Cal.5th 830, 842-844.) Before the passage of SB 1437, under the
natural and probable consequences doctrine, a defendant was
“liable for murder if he or she aided and abetted the commission
of a criminal act (a target offense), and a principal in the target
offense committed murder (a nontarget offense) that, even if
unintended, was a natural and probable consequence of the
target offense.” (People v. Lamoureux (2019) 42 Cal.App.5th 241,
248.) SB 1437 amended section 188 to provide that malice may
not be imputed to a person based solely on their participation in a
crime; instead to convict a defendant of murder a jury must find
the defendant acted with malice. (People v. Eynon (2021) 68
Cal.App.5th 967, 973-974.)
       SB 1437 also added section 1170.95, which created a
mechanism for defendants convicted under the felony- murder or
the natural and probable consequences doctrine to petition the
sentencing court for vacation of their murder convictions and
resentencing. (People v. Allison (2020) 55 Cal.App.5th 449, 455,
456.) When a person files a petition in compliance with section
1170.95, the trial court “assess[es] whether the petitioner has
made ‘a prima facie showing’ for relief.”15 (§ 1170.95, subd. (c).)

15   When making this determination the trial court does not
evaluate the credibility of the petition’s assertions and assumes




                                17
If the trial court determines the petitioner has made a prima
facie showing for relief, “the trial court issues an order to show
cause, and then must hold a[n evidentiary] hearing to determine
whether to vacate the murder conviction and to recall the
sentence and resentence the petitioner on any remaining counts
in the same manner as if the petitioner had not . . . previously
been sentenced, provided that the new sentence, if any, is not
greater than the initial sentence.” (§ 1170.95, subd. (d)(1).) A
defendant is eligible for relief under section 1170.95 if the
defendant could no longer be convicted of first or second degree
murder due to changes to sections 188 and 189 made by SB 1437.
(See § 1170.95, subd. (a)(3).)
       As originally enacted in 2019 section 1170.95 provided,
“[a]t the [evidentiary] hearing stage, ‘the burden of proof shall be
on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.’ (§ 1170.95, subd. (d)(3).)”
(Lewis, supra, 11 Cal.5th at p. 960.) Prior to January 1, 2022, to
meet their respective burdens, “[t]he prosecutor and the
petitioner [could] rely on the record of conviction or offer new or
additional evidence.” (See § 1170.95, subd. (d)(3).)




all facts stated in the section 1170.95 petition are true. If the
record contains facts that refute the allegations in the petition,
the court is justified in making a credibility determination
adverse to the petitioner. (See People v. Lewis (2021) 11 Cal.5th
952, 970-972 (Lewis).) The court’s authority to make
determinations without conducting an evidentiary hearing is
limited to readily ascertainable facts from the record (such as the
crime of conviction), rather than fact finding that involves the
court weighing evidence or exercising its discretion. (Ibid.)




                                  18
       Senate Bill No. 775 (SB 775), passed during the 2021
regular legislative session and effective as of January 1, 2022,16
amended section 1170.95 in various respects.17 SB 775 clarified
that the burden of proof at a section 1170.95 resentencing
hearing is beyond a reasonable doubt and a trial court’s finding
that there is substantial evidence to support a conviction is
insufficient to meet this burden. (Sen. Bill No. 775, 2021, ch. 551,
§§ 1, subd. (c), 2, subd. (d)(3); § 1170.95, subd. (d)(3).) SB 775 also
clarified the standards regarding the admissibility of evidence at
the resentencing hearing. (Stats. 2021, ch. 551, § 2, subd. (d)(3);
§ 1170.95, subd. (d)(3).)




16    See Cal. Const., art. IV, § 8, subd. (c); Gov. Code, § 9600,
subd. (a); People v. Camba (1996) 50 Cal.App.4th 857, 865
[“Under the California Constitution, a statute enacted at a
regular session of the Legislative generally becomes effective on
January 1 of the year following its enactment except when the
statute is passed as an urgency measure and becomes effective
sooner.”].
17    In addition to the amendments at issue here, SB 775 also
amended section 1170.95 to apply to convictions for attempted
murder under the natural and probable consequences doctrine
and manslaughter. (See Sen. Bill No. 775, 2021, ch. 551, § 1,
subd. (a) [“persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural
and probable consequences doctrine are permitted the same relief
as those persons convicted of murder under the same theories.”
(Stats. 2021, ch. 551, § 1 [Legislature’s findings and
declarations]); § 1170.95, subd. (a).)




                                  19
B.     Analysis
       1.     SB 775 Applies to Ignacio’s Petition
       Before reaching the merits of Ignacio’s claims we briefly
address the retroactive application of SB 775’s amendments to
section 1170.95.
       Other appellate courts in this district and elsewhere have
held that the new amendments to 1170.95 apply retroactively to
appeals from the denial of petitions not yet final as of January 1,
2022. (People v. Porter (2022) 73 Cal.App.5th 644, 652 [appellate
court found section 1170.95, as amended effective January 1,
2022, applied to the defendant’s petition filed under former
section 1170.95, because “the trial court’s order denying the
petition is not yet final and Senate Bill No. 775 has already taken
effect”]; accord, People v. Montes (2021) 71 Cal.App.5th 1001,
1006-1007 [holding that the provisions of SB 775 retroactively
applied to a petitioner’s appeal of the order denying the 1170.95
petition for the sentencing of a conviction for attempted murder
would not yet be final as of the effective date of the SB 775
amendments].) We agree18 and conclude Ignacio is entitled to the

18     In other cases with a similar procedural posture where, like
here, the appeal of the order denying the petition was not final as
of the effective date of the amendments to section 1170.95, the
Attorney General has conceded the revisions in SB 775
retroactively apply. (See, e.g., Porter, supra, 73 Cal.App.5th at
p. 652; see also People v. Harden (2022) 76 Cal.App.5th 262, 272,
fn. 6 [noting the Attorney General did not oppose the appellant’s
contention that she is eligible to benefit from this remedial
legislation because Harden’s appeal was not final by January 1,
2022].) Here, however, in the respondent’s supplemental brief, in
a single sentence of text and a related footnote, the Attorney
General posits that the question of retroactivity is “unclear.” In




                                20
benefit of section 1170.95, as amended effective January 1, 2022.
(See People v. Vieira (2005) 35 Cal.4th 264, 305 [“A defendant
generally is entitled to benefit from amendments that become
effective while his case is on appeal.”].)

      2.     The Trial Court Applied the Proper Legal Standard of
             Proof in Evaluating the Petition
       In his opening brief, Ignacio argues the trial court applied
the wrong standard of proof by making its own assessment
regarding whether the new elements of murder were proven
beyond a reasonable doubt. He argues the correct standard is not
whether the court believes there is proof beyond a reasonable
doubt of the petitioner’s guilt under a still-viable theory of
murder. Instead, the question is whether the jury actually rested
its verdict on a still-viable theory of murder.
       Before the enactment of SB 775, section 1170.95,
subdivision (d)(3), provided, in relevant part: “At the hearing to
determine whether the petitioner is entitled to relief, the burden
of proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is ineligible for relief.” There was a
split of authority among the appellate courts over what the
prosecution had to prove beyond a reasonable doubt. (Compare,
e.g., People v. Duke (2020) 55 Cal.App.5th 113, 272, review
granted Jan. 13, 2021, S265309 and cause transferred Nov. 23,
2021 [holding that in determining whether the prosecution has
met its burden of proof at a section 1170.95 evidentiary hearing,
the trial court employs a standard “essentially identical to the
standard of substantial evidence, in which the reviewing


view of Porter and Harden, the Attorney General’s irresolute
opposition to retroactivity is unconvincing.




                                21
court asks ‘‘“‘whether, on the entire record, a rational trier
of fact could find the defendant guilty beyond a reasonable doubt
. . . .’”]; with, e.g., People v. Lopez (2020) 56 Cal.App.5th 936, 942,
review granted Feb. 10, 2021, S265974, and cause transferred
Dec. 22, 2021 [holding that the trial court acts as an independent
fact-finder to determine whether the prosecutor has proved each
element of the murder conviction beyond a reasonable doubt
under the new law].)
          The Legislature resolved that issue; as amended by SB 775,
subdivision (d)(3), now provides: “At the hearing to determine
whether the petitioner is entitled to relief, the burden of proof
shall be on the prosecution to prove, beyond a reasonable doubt,
that the petitioner is guilty of murder or attempted murder under
California law as amended by the changes to Section 188 or 189
made effective January 1, 2019 . . . . A finding that there is
substantial evidence to support a conviction for murder,
attempted murder, or manslaughter is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.” (§ 1170.95, subd. (d)(3).) As made clear by the
amendment, to prevail at the hearing on the merits the
prosecution must convince the court, beyond a reasonable doubt,
that the petitioner is guilty of the crime of conviction.
          Here the parties do not dispute the trial court applied the
“independent fact-finder” standard, which the Legislature
endorsed in the revision to section 1170.95. The court correctly
acknowledged on the record it was acting as an independent fact-
finder to determine whether the prosecution had proven beyond a
reasonable doubt whether Ignacio is guilty of murder under the




                                  22
law as of January 1, 2019.19 Ignacio failed to demonstrate the
court applied the wrong legal standard.

      3.     Substantial Evidence Supported the Trial Court’s
             Finding That Ignacio Is Guilty of Second Degree
             Murder as an Aider And Abettor Under California
             Law as Amended by SB 1437
      A person aids and abets the commission of a crime when,
(1) with knowledge of the unlawful purpose of the perpetrator, (2)
and with the intent or purpose of committing, facilitating or
encouraging commission of the crime, (3) by act or advice, words
or gestures, the person aids, promotes, encourages or instigates
the commission of the crime. (People v. Gonzales (2011) 52
Cal.4th 254, 295; People v. Abelino (2021) 62 Cal.App.5th 563,
578.) Merely being present at the crime scene is not, by itself,
aiding and abetting, but it can be one factor among others that
supports a conviction as an aider and abettor. (In re Juan G.
(2003) 112 Cal.App.4th 1, 5 (Juan G.).) “Among the factors which

19     At the conclusion of the evidentiary hearing on
February 10, 2021, when it announced Ignacio was ineligible for
relief under section 1170.95, the trial court stated it was required
to “act as an independent factfinder.” The trial court’s decision to
recall the case two weeks later appears to have been motivated in
part to clarify the legal standard it had applied. The court
acknowledged that the law on the legal standard was in “flux,”
and stated “[t]he definition of what the court has to find, there
are a number of cases that said, and I think that’s the
appropriate standard, that the court has to find beyond a
reasonable doubt that the prosecution has proved, not that he’s
even eligible for relief, but that he actually committed the
murder, either as an aider and abettor, or . . . under another
theory that is not affected by the law. [¶] And the judge is at
this juncture the trier of fact.”




                                23
may be considered in determining aiding and abetting are:
presence at the crime scene, companionship, and conduct before
and after the offense.” (Ibid.) In addition, the intent to aid and
abet may form before or during the perpetrator’s commission of
the crime. (People v. Montoya (1994) 7 Cal.4th 1027, 1039.)
Flight is yet another factor that is relevant in determining
consciousness of guilt. (In re Lynette G. (1976) 54 Cal.App.3d
1087, 1094-1095 (Lynette).)
       On appeal from a denial of relief following an evidentiary
hearing under section 1170.95, subdivision (d), this court reviews
the trial court's factual findings for substantial evidence. (People
v. Clements (2022) 75 Cal.App.5th 276, 301 (Clements).) We thus
review the evidentiary hearing record in the light most favorable
to the court’s order to determine whether it contains substantial
evidence—that is, evidence that is reasonable, credible, and of
solid value. (People v. Morales (2020) 10 Cal.5th 76, 88.) We
presume the existence of every fact the court could reasonably
deduce from the evidence that supports the court’s order. (People
v. Beck and Cruz (2019) 8 Cal.5th 548, 626.)
       Ignacio contends there was insufficient evidence to sustain
the court’s finding that he directly aided and abetted in
Boissiere’s murder. He asserts there was no evidence showing he
was aware of Ortiz’s intent to shoot Boissiere, shared that intent
or engaged in any conduct that aided, assisted, or encouraged the
deadly act of shooting Boissiere. At most, Ignacio argues, the
evidence showed Ignacio accompanied Ortiz to get the firearm he
used to shoot Boissiere. According to Ignacio, the evidence
showed he was bystander at the scene of the shooting.
       Ignacio was not merely present at the scene of the murder.
Adequate evidence presented at the evidentiary hearing




                                24
including the testimony of Ortiz and Detective Harris, as well as
the factual summary in this court’s prior opinion, supported the
trial court’s determination that Ignacio acted as a direct aider
and abettor in the murder of Boissiere. The evidence revealed
that two weeks before the murder Boissiere fought with a
member of Ignacio’s gang, Nick Jaramillo, and that shortly after
that, Ignacio and Jaramillo chased Boissiere. The evidence
additionally showed that, on the night of the murder, Ignacio
joined his co-defendants in brutally beating Boissiere with their
fists and feet. While their co-defendants continued to beat
Boissiere, Ignacio and Ortiz left the fight to obtain “something”
from Blas’s Buick Regal. Moments after they returned to the
fight Ortiz fatally shot Boissiere, and Ignacio and his co-
defendants immediately fled in Blas’s car.
       From this evidence, the court could reasonably infer
Ignacio knew Ortiz had retrieved a gun20 and Ignacio shared in
Ortiz’s intent to use that gun to kill Boissiere.21 As the


20     Ortiz fired the fatal shots almost immediately after he and
Ignacio returned from the vehicle. Even though the item Ortiz
retrieved from the car was not identified during trial, the court
could reasonably conclude, from the totality of the testimony,
that it was a firearm.
21     Ortiz denied he and Ignacio went to the car to get a gun,
claiming he had the gun in his pocket throughout the evening.
Ortiz also testified none of his co-defendants were aware he was
armed or would impulsively shoot Boissiere. The trial court did
not find any of Ortiz’s testimony on these points to be credible.
The court’s determination of credibility shall not be disturbed on
appeal. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.) The
function of an appellate court is not to reweigh the evidence and
substitute its judgment for that of the trial court. (Ibid.)




                                25
prosecutor observed, there was no reason for Ortiz and Ignacio to
leave in the middle of the fight, go to the Buick Regal and then
return to the fight unless they were obtaining the firearm from
the car and planned to use it to shoot Boissiere. The evidence
presented at the hearing supported the court’s conclusion that
Ignacio’s conduct directly facilitated the murder. The fact that
Ignacio accompanied Ortiz to the car in the middle of the fight
supports the inference that Ignacio intended to help Ortiz look for
the weapon. By escorting Ortiz to get the gun and returning to
the fight, Ignacio engaged in a show of force and solidarity with
Ortiz’s deadly plan to shoot Boissiere. Finally, as soon as Ortiz
killed Boissiere, Ignacio fled the scene with his co-defendants,
further confirming that Ignacio aided and abetting Ortiz in the
fatal shooting.
       This case is analogous to Juan G., supra, 112 Cal.App.4th
at pp. 3-4. In that case, the minor stood next to the perpetrator
who pulled a knife from his waistband, pointed it at the victim
from about one foot away, and demanded money. (Id. at p. 3.)
The victim felt threatened by the minor, who stood close enough
to touch him. (Ibid.) After the perpetrator took the victim’s
money, he and the minor fled the scene. (Id. at p. 4.) The minor
claimed he did not know the perpetrator had a knife or was
planning to rob the victim, and he ran away with the perpetrator
because he was drunk and not thinking clearly. (Ibid.) The
juvenile court concluded there was sufficient evidence to support
the finding that the minor aided and abetted the robbery based
on his presence at the crime scene, companionship and conduct
before and after the offense, which indicated he knew of and
shared the perpetrator’s criminal intent. (Ibid.; see People v.
Burgos (2022) 77 Cal.App.5th 550, 560 [concluding that it was




                                26
reasonable to infer defendant aided, promoted, and encouraged
robbery because he was a “continuous constituent” of the group
that committed the robbery—before, during, and after the
offense]; Lynette G., supra, 54 Cal.App.3d at p. 1095 [finding the
minor aided and abetted robbery when she was present at the
crime, watched perpetrator rob victim, fled with the perpetrator
and two others and remained with them until all were detained].)
       One who intends to kill another “does not often declare his
state of mind either before, at, or after the moment” of the killing.
(People v. Lashley (1991) 1 Cal.App.4th 938, 945.) Absent such
direct evidence, intent and the other elements of the offense must
be derived from all the circumstances and evidence, including the
defendant’s actions and words. (Id. at pp. 945-946.) Whether the
elements of direct aider and abettor second degree murder are
met in the first instance is a question for the trier of fact.
Although reasonable minds may differ as to the resolution of
those issues, our sole function is to determine if any rational trier
of fact could have found the essential elements of the crime
beyond a reasonable doubt. [Citations.]” (Id. at p. 946.) Based
on the totality of the evidence presented at the hearing and
considered by the trial court, we conclude there was sufficient
evidence for the court to have made the finding that Ignacio was
directly responsible as an aider and abettor in Boissiere’s
murder.

      4.   At the Section 1170.95 Evidentiary Hearing, the Trial
           Court Erred in Relying on the Factual Summary from
           a Prior Appellate Opinion
     Even though we conclude that sufficient evidence
supported the court’s decision to deny Ignacio’s petition, reversal




                                 27
of the trial court’s order is necessary in light of the amendments
in SB 775, which revised section 1170.95.
       During the evidentiary hearing on Ignacio’s petition (in
February 2021), section 1170.95, subdivision (d)(3), allowed
“[t]he prosecutor and the petitioner [to] rely on the record of
conviction or offer new or additional evidence to meet their
respective burdens” at the evidentiary hearing. Appellate courts
had interpreted this language to mean that an appellate decision
was part of the record of conviction admissible in post-trial
evidentiary proceedings under section 1170.95. (See, e.g., People
v. Williams (2020) 57 Cal.App.5th 652, 661-663 [holding that the
trial court could consider an appellate court’s fact summaries in
an opinion in the context of 1170.95 hearings because those
summaries were “reliable hearsay”].) Based on the version of
section 1170.95 (and the case law interpreting it) in effect at the
time of the evidentiary hearing, it is understandable that the
trial court considered this court’s prior appellate opinion when
deciding whether Ignacio was eligible for relief under section
1170.95.
       The outstanding question is whether the revised section
1170.95, subdivision (d)(3), permits a trial court, as it did here,
to consider a factual summary and the fact conclusion from an
appellate court opinion at an evidentiary hearing. Section
1170.95, subdivision (d)(3), currently provides: “The admission
of evidence in the hearing [to determine whether the petitioner
is entitled to relief] shall be governed by the Evidence Code,
except that the court may consider evidence previously admitted
at any prior hearing or trial that is admissible under current
law, including witness testimony, stipulated evidence, and
matters judicially noticed. The court may also consider the




                                28
procedural history of the case recited in any prior appellate
opinion. However, hearsay evidence that was admitted in a
preliminary hearing pursuant to subdivision (b) of Section 872
shall be excluded from the hearing as hearsay unless the
evidence is admissible pursuant to another exception to the
hearsay rule. The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens.”
(§ 1170.95, subd. (d)(3), italics added.)
       Ignacio argues, under the amended statute, the trial
court’s order denying his petition must be reversed because the
court relied on this court’s fact summary. He asserts the
Legislature did not include factual summaries in appellate
opinions as admissible evidence in the revised subdivision (d).
The Attorney General disagrees, arguing that fact summaries
can still be considered by the trial court because they were not
expressly excluded from the amended statute and because
factual summaries qualify as “additional evidence” under the
statute. On this point Ignacio has the better argument.
       Resolution of this matter requires us to interpret the
revised subdivision (d)(3). “The main goal of statutory
interpretation is to effectuate the Legislature’s intent.” (People
v. Escareno (2021) 64 Cal.App.5th 595, 601, quoting People v.
Henderson (2020) 46 Cal.App.5th 533, 545.) “‘[I]n construing a
statute, a court [must] ascertain the intent of the Legislature so
as to effectuate the purpose of the law.’ [Citation.]” (People v.
Bhasin (2009) 176 Cal.App.4th 461, 469 (Bhasin), quoting People
v. Coronado (1995) 12 Cal.4th 145, 151 (Coronado).)
       In determining that intent, we first examine the statute’s
words, applying “‘“their usual, ordinary, and common sense
meaning based upon the language . . . used and the evident




                                29
purpose for which the statute was adopted.”’” (People v.
Granderson (1998) 67 Cal.App.4th 703, 707, quoting In re Rojas
(1979) 23 Cal.3d 152, 155.) If no ambiguity in the statute’s
language exists, the Legislature is presumed to have meant
what it said, and the plain meaning controls. (See Bhasin,
supra, 176 Cal.App.4th at p. 469 [observing that where the
statute is clear, there is no need for construction].) “But the
‘plain meaning’ rule also does not prohibit a court from
determining whether the literal meaning of a statute comports
with its purpose or whether such a construction of one provision
is consistent with other provisions of the statute. . . . Literal
construction should not prevail if it is contrary to the legislative
intent apparent in the statute. The intent prevails over the
letter, and the letter will, if possible, be so read as to conform to
the spirit of the act.” (Lungren v. Deukmejian (1988) 45 Cal.3d
727, 735.) If, on the other hand, the words of the statute are
ambiguous, a court may resort to “extrinsic sources, including
the ostensible objects to be achieved and the legislative history.”
(Bhasin, supra, 176 Cal.App.4th at p. 469.) Applying these rules
of statutory interpretation, the reviewing court must select the
construction that comports most closely with the Legislature’s
apparent intent to promote rather than defeat the statute’s
general purpose and avoid an interpretation that would lead to
absurd consequences. (Coronado, supra, 12 Cal.4th at p. 151.)
       Based on the plain language of subdivision (d)(3), “the
procedural history” contained in a prior appellate opinion may be
considered by a trial court at a section 1170.95 evidentiary
hearing without limitation. (§ 1170.95, subd. (d)(3) [“The court
may also consider the procedural history of the case recited in
any prior appellate opinion.”].) The question of whether a trial




                                 30
court at a section 1170.95 evidentiary hearing may also consider
a “fact summary” or conclusions of fact from a prior appellate
opinion is a different matter.
       In Williams, the appellate court concluded that in
originally enacting section 1170.95, subdivision (d)(3), the
Legislature gave the trial court “unfettered discretion” to
consider “evidence” without any restriction at the subdivision
(d)(3) hearing to determine the petitioner’s eligibility for
resentencing. (Williams, supra, 57 Cal.App.5th at p. 661.) But,
in amending section 1170.95 (d), the Legislature provided a
detailed framework for the trial court’s admission of evidence
during the resentencing hearing and effectively constrained the
“unfettered discretion” Williams described.
       Because the Legislature’s treatment of evidentiary
restrictions is extensive in SB 775, we find it meaningful that
the Legislature omitted any reference to the use of appellate
court opinion fact summaries and conclusions of fact in
subdivision (d)(3). We assume the Legislature could have
included an additional exception for this evidence if it had
intended. (See People v. Arias (2008) 45 Cal.4th 169, 180 [“if the
Legislature had intended the general words to be used in their
unrestricted sense, it would not have mentioned the particular
things or classes of things which would in that event become
mere surplusage”].) But it did not. Under the doctrine of
expressio unius est exclusio alterius, “[t]he expression of some
things in a statute necessarily means the exclusion of other
things not expressed,”22 the explicit allowance for the
consideration of the procedural history implies that factual


22    Le Francois v. Goel (2005) 35 Cal.4th 1094, 1105.




                                31
summaries in appellate opinions should not be considered in
section 1170.95 evidentiary hearings. (See Harden, supra, 76
Cal.App.5th at pp. 272-273 [acknowledging the distinction
between the use of fact summaries permitted at the prima facie
stage of section 1170.95 proceedings but not at the evidentiary
hearing stage].)
       We therefore agree with Ignacio that if the Legislature had
intended to permit trial courts to consider anything other than
the procedural history of the case recited in a prior appellate
opinion, the drafters would have used general and broad
language such as “the court may consider any prior appellate
opinion” in evaluating the section 1170.95 petition. To construe
the amended subdivision (d)(3) to permit consideration of the
entire appellate opinion would render surplusage the language
“the procedural history of the case.” It is a familiar rule of
statutory interpretation that every word, phrase, and provision
in a statute must be given meaning and effect and that “[a]
construction making some words surplusage is to be avoided.”
(Lee v. Amazon.com, Inc., (2022) 76 Cal.App.5th 200, 235,
quoting Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal.3d 1379, 1387.) Consequently, the rules of
statutory construction support the conclusion that the factual
summary and the factual conclusion found in an appellate
opinion are not admissible at an evidentiary hearing under
section 1170.95, subdivision (d).
       Our conclusion is supported by the only published case
that has addressed the issue so far, Clements, supra, 75
Cal.App.5th at pp. 292-293. In Clements, the appellant argued
the trial court erred when it found the appellate court’s opinion
in the direct appeal was part of the record of conviction that




                                32
could be considered at the section 1170.95 evidentiary hearing.
(Id. at p. 291.) Although Division Two of the Fourth Appellate
District in Clements found that the petitioner had failed to
demonstrate the trial court had used the appellate court’s
opinion in denying the section 1170.95 petition, the Clements
Court also acknowledged that “fact summaries” from appellate
court opinions should no longer be relied upon at the evidentiary
stage of a section 1170.95 proceeding. (Id. at p. 292 [“However,
effective January 1, 2022, the Legislature limited use of prior
appellate opinions, allowing trial judges to “consider the
procedural history of the case recited. [Citation.]” The
“specificity indicates the Legislature has decided trial judges
should not rely on the factual summaries contained in prior
appellate decisions when a section 1170.95 petition reaches the
stage of a full-fledged evidentiary hearing.” (Italics added.)].)
We agree with the court’s conclusion in Clements⎯fact
summaries and factual conclusions from appellate court opinions
should not be used by the trial court during the evidentiary
hearing to determine the merits of a section 1170.95 petition.23

23     Even characterizing the appellate court’s factual summary
as “additional evidence” under subdivision (d)(3), as the Attorney
General suggests, would not necessarily render it admissible.
Under subdivision (d)(3), the prosecutor must establish that all
additional and new evidence presented at the evidentiary
hearing is admissible under the rules of evidence. (See
§ 1170.95, subd. (d)(3) [“The admission of evidence in the
[evidentiary] hearing [to determine whether the petitioner is
entitled to relief] shall be governed by the Evidence Code.”].)
Even if section 1170.95, subdivision (3)(d), is interpreted to
permit the trial court to consider factual summaries or
conclusions of fact in a court of appeal opinions at a section




                                33
       Even if we interpreted revised section 1170.95, subdivision
(d)(3), to permit the trial court to consider the fact summary
from the appellate opinion, we would still reverse. The probative
value of the prior appellate opinion in a section 1170.95
evidentiary hearing is limited by what the appellate court
considered and decided. (See People v. Woodell (1998) 17 Cal.4th
448, 457 [observing whether and to what extent an opinion is
probative depends on the matters at issue in the direct appeal].)
As the Clements Court reflected, “[i]t’s easy to conceive of a case
where the issues on appeal implicate different facts than a later
resentencing petition.” (Clements, supra, 75 Cal.App.5th at p.
292.) The original appellate decision in such a case may focus on
facts not relevant to a later petition challenging the murder
conviction. (See, e.g., People v. Langi (2022) 73 Cal.App.5th 972,
980 [“Despite the statement in our prior opinion that appellant
threw the punch leading to the victim’s death, for which the
record does include evidence, the record as a whole leaves room
to question that conclusion. . . . That question was not critical to
the resolution of the appeal; the critical question was whether it
was reasonably likely that [the] improperly excluded testimony
would have led to a different outcome at trial”].)




1170.95 evidentiary hearing, the presentation of those
summaries as additional evidence must comply with the rules of
evidence, including the rules governing the admission of
hearsay. Further, had the Legislature intended factual
summaries in appellate opinions to be included in the category of
“additional evidence” there would have been no reason for the
Legislature to singularly clarify that the trial court may consider
“the procedural history” of those appellate opinions.




                                 34
       Here, the conclusions in the February 2000 appellate
opinion provide minimal probative support for the trial court’s
evidentiary findings at the section 1170.95 evidentiary hearing.
       As reflected in the appellate opinion in the direct appeal,
this court’s analysis and factual conclusions focused not on the
evidence supporting the direct aider and abettor theory of
murder, but instead centered on whether sufficient evidence
supported a now invalid theory of murder under the natural and
probable consequences doctrine. The opinion also related to the
facts and behavior of multiple defendants, not just Ignacio. In
addition, the probative value of this court’s prior factual
conclusions and its fact summary is further diminished because
in reviewing the trial evidence, this court did not have the
benefit of the new evidence provided by Ortiz at the section
1170.95 evidentiary hearing.

      5.     The Trial Court’s Reliance on the Factual Summary
             and Analysis in the Opinion from the Direct Appeal
             Was Not Harmless
       Based on the transcript of the February 10, 2021
evidentiary hearing and the February 25, 2021 hearing during
which the trial court “clarified” its decision on the record, it is
clear that in acting as the fact-finder, the trial court relied
heavily, if not exclusively, on this court’s prior factual summary
and factual conclusions. The trial court used the opinion in the
direct appeal as a basis to reject Ortiz’s competing version of
events and conclude that Ortiz’s evidence lacked credibility.
Moreover, although the trial court admitted Detective Harris’s
testimony relating to Alcala’s statement, it appears the court did
not rely on it. In fact, in his opening brief, the Attorney General
acknowledged “[i]n denying the petition, the court did not rely on




                                35
Harris’s testimony regarding Alcala’s prior identification.”
Because there is no evidence the trial court was provided with
the transcripts from the trial, it appears all the evidence the
court relied upon to conclude that Ignacio was a direct aider and
abettor was gleaned from the appellate opinion in the direct
appeal.
      We also conclude that absent the evidence supplied by the
appellate opinion, Ignacio would probably have achieved a better
result at the evidentiary hearing. (See People v. Watson (1956)
46 Cal.2d 818, 836.)24 Specifically, the admission of Detective
Harris’s testimony, which involved multiple layers of hearsay,
was problematic. A review of the transcript from the trial
reveals that Detective Harris’s testimony relating to Alcala’s
identification of Ignacio involved double hearsay. Detective
Harris’s testimony at the section 1170.95 hearing derived from
the police report that contained Alcala’s out of court statement to
Detective Harris’s partner, Detective Kaona. No effort was
made at the section 1170.95 evidentiary hearing to establish an
exception for both layers of hearsay.
      Also, Detective Harris’s testimony at the section 1170.95
hearing differed from Alcala’s testimony at trial. Detective
Harris claimed Alcala told Detective Kaona that “two people ran

24    The right to a post-conviction proceeding for possible
resentencing pursuant to section 1170.95 is a creation of state
law. We evaluate nonstructural state law error under the
harmlessness standard set forth in People v. Watson (1956) 46
Cal.2d 818. (People v. Gonzalez (2018) 5 Cal.5th 186, 195.) The
Watson standard requires us to evaluate whether the petitioner
has demonstrated it is “‘“reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error.”’” (Ibid.)




                                36
to the . . . Regal and then obtained something and returned back
and helped his other homeboys in the fight against [Boissiere].”
However, at trial Alcala never testified that the two people
obtained something from the car. Rather, he testified Ignacio
and one of his co-defendants went to the car, one of them opened
the passenger door, went inside the car and then they returned
to the fight. Alcala assumed they were looking for something in
the car, but Alcala did not state he saw them take anything from
the car. We conclude Harris’s testimony relating to Acala’s
statement was not admissible based on the hearsay exception for
prior consistent statements (Evidence Code section 1236) that
the Attorney General argues on appeal.
       Likewise, the evidence did not satisfy the elements of the
hearsay exception the prosecutor argued at the section 1170.95
hearing—Evidence Code section 1238, evidence of a prior
identification. We agree with Ignacio that the prosecutor did not
lay a complete foundation for the statement’s admission under
section 1238, which requires, as a foundational element, the
witness confirms the identification and affirms its integrity at
the time it was made. (See Evid. Code, § 1238, subd. (c) [“The
evidence of the statement is offered after the witness testifies
that he made the identification and that it was a true reflection
of his opinion at that time.”].) At the section 1170.95 evidentiary
hearing, the prosecutor did not provide evidence Alcala ever
confirmed the truthfulness of that statement at the time it was
made as required under subdivision (c) of Evidence Code section
1238. As a result, Detective Harris’s evidence could not have
supported the court’s denial of Ignacio’s petition.
       Without Detective Harris’s testimony, and without relying
on the factual summary and conclusion in the court of appeal’s




                                37
opinion, the prosecution would have needed to present
alternative evidence to sustain its burden under section 1170.95
during the evidentiary hearing. 25 It is therefore reasonably
probable that a result more favorable to Ignacio would have been
reached had the trial court not considered the inadmissible
evidence offered by the prosecution below. Accordingly, we
reverse the order denying the petition and remand the matter to
the trial court for a new section 1170.95 evidentiary hearing.
During oral argument on this appeal, both counsel asserted and
we agree, that at the new hearing, the court should allow the
parties, if they choose, to present additional evidence consistent
with the standards governing the admission of evidence in
section 1170.95, subdivision (d)(3).




25     We decline to speculate as to the other evidence the
prosecutor might have offered in lieu of this court’s opinion. The
revised section 1170, subdivision (d)(3), anticipates evidence
presented during the evidentiary hearing may include “evidence
previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony,
stipulated evidence, and matters judicially noticed.” (§ 1170.95,
subd. (d)(3).) It is not the role of this court to engage in
conjecture as to what evidence might have been introduced by the
prosecution or how that evidence may have been considered by
the trial court; this evaluation process, in the first instance, does
not belong to this court but rather is committed to the trial court
as the independent fact finder on the petition.




                                 38
                         DISPOSITION
      The order denying Ignacio’s petition for resentencing is
reversed. The matter is remanded for a new evidentiary hearing
applying the standards of proof and evidentiary rules in the
current version of Penal Code Section 1170.95, subdivision (d)(3).



                                     WISE, J.*



We concur:



      PERLUSS, P. J.



      FEUER, J.




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                39